BAILEY BROWN, Senior Circuit Judge,
concurring in part and dissenting in part.
While it is true that a zoning regulation can be severely restrictive, and thus subject to the more laborious requirements in Schad v. Borough of Mount Ephriam, 452 U.S. 61, 101 S.Ct. 2176, 68 L.Ed.2d 671 (1981), even if it does not totally ban adult businesses, see CLR Corp. v. Henline, 702 F.2d 637, 639 (6th Cir.1983), I do not believe that Ann Arbor’s ordinance stringently limits first amendment free expression.
As the majority correctly notes, a case raising issues of a zoning ordinance’s constitutionality must be decided according to its specific facts. In the present dispute, the ordinance at issue applies to only those businesses which have more than twenty percent (20%) of their stock in trade in adult materials. Thus, through scores of other businesses, all throughout Ann Arbor, whose stock in trade in adult materials may amount to 20% or less of their total stock, the public can have easy access to such materials. In so stating, I assume that if the demand is there, the businesses will accordingly respond.
Further, although adult businesses can operate in only a small percentage of the Ann Arbor area, their existence under the ordinance is simply not harshly restrained. The districts where the adult businesses may locate under the ordinance are in the heart of Ann Arbor within the city’s central business zone — hardly a remote area. The districts seem to be commercially viable locations for adult enterprises and the plaintiff has not shown otherwise. The Ann Arbor ordinance merely regulates the location of such enterprises; it does not, for all practical purposes, eliminate them.
For the foregoing reasons, I therefore dissent from that portion of the majority opinion which remands for a determination in light of CLR Corp. v. Henline whether the ordinance poses a severe restriction.
However, I agree with the majority’s conclusion that the district court abused its discretion in denying the plaintiff’s motion for a preliminary injunction, since there is no evidence in the record which demonstrates Ann Arbor’s alleged purpose in enacting the ordinance to avoid urban blight. Upon remand, Ann Arbor may present proof of its alleged goal to justify what I view, under the present facts, as a slight infringement of first amendment freedom. In addition, the court may, at that time, determine whether the entitlement to in-junctive relief may be denied for reasons other than the likelihood of success on the merits. See Pascoe v. IRS, 580 F.Supp. *494649, 651 (E.D.Mich.), aff'd, mem., 755 F.2d 932 (6th Cir.1985) (enumerates requirements for successful motion for preliminary injunction).